EDWARD W. MCBRIDE (8236)
TED MCBRIDE LAW OFFICE
4873 South State Street
Murray, Utah 84107
Telephone: (801) 704-7259

Tedmcbride13@gmail.com

Attorney for Plaintiff

__________________________________________________________________________

                  IN THE UNITED STATES DISTRICT COURT
            IN AND FOR THE STATE OF UTAH, CENTRAL DIVISION
__________________________________________________________________________

GEORGE E. HARPER, an individual,          :
                                          :
      Plaintiff,                          :     PLAINTIFF’S MEMORANDUM
                                          :     IN OPPOSITION TO MOTION
v.                                        :     TO INTERVENE
                                          :
LINDON CITY, a municipal corporation,     :     Civil No.:2:18-cv-00772
                                          :
      Defendant,                          :    District Court Judge Dale Kimball
                                          :
                                          :
________________________________________________________________________



       Plaintiff, Bud Harper, by and through counsel of record, Edward W. McBride, Jr., hereby

submits his Memorandum in Opposition to Motion to Intervene.


                  THE MOTION TO INTERVENE SHOULD BE DENIED


       Movant appears to be a loosely assembled collection of individuals/ neighbors/con-

stituents of Linden City intent on encouraging their own municipal leaders to violate federal law

for the sake of “protecting” their neighborhood. They are doing so at the expense and detriment

of the other Lindon City residents/taxpayers who will likely be asked to pay for the large
monetary judgment against the City for already adopting the group’s prejudicial and

discriminatory position relative to the proposed group home. This is exactly the type of behavior

the federal law is designed to protect against. Enabling this newly created entity, or any run-of-

the-mill prejudicial, disgruntled citizen for that matter, to join federal litigation in which it has no

stake would simply be opening the doors for an endless stream of discontents. That is not

manageable, which is why the intervention rules, i.e., standing, exist in the first instance.

        A party must have a proper legal interest to protect in order to intervene in an action.

Movant has none. The “voice” asking to be heard is a group of neighbors who, under the

municipal code, had a right to, and in fact did, participate in the process. Movant does not have

an identifiable interest in the transaction at issue outside of that which it has already exercised –

notice and an opportunity to be heard in the administrative process. That right, however, does not

extend to this civil rights litigation.

        F.R.C.P. 24. Intervention, provides:
        (a) Intervention of Right. On timely motion, the court must permit anyone to intervene
who:
        (1) is given an unconditional right to intervene by a federal statute; or
        (2) claims an interest relating to the property or transaction that is the subject of the
        action, and is so situated that disposing of the action may as a practical matter impair or
        impede the movant's ability to protect its interest, unless existing parties adequately
        represent that interest.
        (b) Permissive Intervention.
        (1) In General. On timely motion, the court may permit anyone to intervene who:
        (A) is given a conditional right to intervene by a federal statute; or
        (B) has a claim or defense that shares with the main action a common question of law or
fact.
       Movant does not meet any of the criteria for either standard. The “neighborhood group”

does not have any claims or defenses to anything related to whether Lindon City Code violates

the Fair Housing Act. Therefore, the motion should be denied.

                                        CONCLUSION
       For the foregoing reasons, Plaintiff respectfully requests that the Court deny the Motion

to Intervene and award Plaintiff costs and fees for having to respond to the motion.

DATED this 5th day of December, 2018.




                                             Respectfully submitted,


                                             /s/____________________
                                             Edward W. McBride, Jr.
                                             Attorney for Plaintiff
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the attached MEMORANDUM IN

OPPOSITION TO MOTION TO INTERVENE in Case No. 2:18CV00772 before the United

States District Court, State of Utah, Central Division, was served upon the parties listed below

via electronic notification generated by the Court’s CM/ECF system on the 5th day of December,

2018.


Counsel for Defendant


JODY K BURNETT (0499)
ROBERT C. KELLER (4861)
SNOW CHRISTENSEN &
MARTINEAU
jkb@scmlaw.com
rck@scmlaw.com
